DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1, 2, 4-7, 9-15, 17-19, and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach or suggest the claimed method where the reactive lignin product has the claimed properties.  The closest prior art of record is Wang et al. (Separation and Purification Technology 105, 2013, 98-105) in view of Ramos (Quim. Nova. 26(6), 863-871, 2003) and Lourencon (Separation and Purification Technology, 154, 2015, 82-88), discussed in the previous action.  
Wang et al. teaches a method for producing lignin comprising pretreating biomass with steam explosion to produce a liquid component comprising solubilized hemicelluloses/carbohydrate fraction and a solid component comprising the cellulose component and the lignin component (Section 2.2); separating the liquid component from the solid component by filtration (Section 2.2); treating the solids with sodium hydroxide to an alkaline pH/at least 8 to solubilize the lignin fraction and precipitate the cellulose/carbohydrate fraction (Section2.2); separating the lignin fraction from the cellulose fraction by filtration (Section 2.2.); treating the solubilized lignin fraction with an acid to precipitate a fraction of the lignin preparing a liquid fraction comprising solubilized lignin (Fig. 1); separating the precipitated and solubilized lignin fractions by centrifugation (Fig. 1); and acidifying the solubilized lignin fraction to a pH of 4.0 to precipitate a reactive lignin fraction (Fig. 1).
As the applicant persuasively argues, none of the references teach the claimed molecular weights, and in fact report higher molecular weights than claimed.  While the molecular weight of the fractions can be controlled by the conditions of the precipitations (for example the concentration of the fractions, the number of precipitation steps and the pH of the precipitation steps), there is no guidance in the prior art to lead a person having ordinary skill in the art to the specific values claimed.  As such, the claimed process is non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767